In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00448-CV

CITY OF FORT WORTH, Appellant               §    On Appeal from County Court at Law No. 1

                                            §    of Tarrant County (2021-002172-1)
V.
                                            §    May 19, 2022

HORACE BEASLEY, Appellee                    §    Memorandum Opinion by Justice Wallach


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed and we render judgment dismissing Appellee Horace Beasley’s claims against

the Appellant City of Fort Worth.

      It is further ordered that Appellant City of Fort Worth shall pay all of the costs

of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mike Wallach___________________
   Justice Mike Wallach